OPINION — AG — QUESTION: "YOU POSED THE PROBLEM OF A CITIZEN BEING ARRESTED FOR SPEEDING AND BROUGHT BEFORE A JUSTICE OF THE PEACE FOR ARRAIGNMENT. THEREUPON, AFTER ENTERING HIS PLEA OF GUILTY HE HAS A FINE AND COSTS IMPOSED UPON HIM AND THE JUSTICE OF THE PEACE ACCEPTS A CITIZEN'S CHECK IN PAYMENT OF SAID FINE AND COSTS AND THE CITIZEN IS DISCHARGED. LATER, THE CHECK IS RETURNED AS INSUFFICIENT FUNDS. ** CAN THE JUSTICE OF THE PEACE ISSUE A WARRANT FOR THE ARREST OF THE DEFENDANT?" — NEGATIVE CITE: 39 O.S. 1961 491-534 [39-491] — [39-534], 39 O.S. 1961 516 [39-516], 39 O.S. 1961 518 [39-518], 39 O.S. 1961 523 [39-523], 39 O.S. 1961 532 [39-532], 39 O.S. 1961 533 [39-533] (CHARLES OWENS)